 


109 HR 4702 IH: To amend title II of the Social Security Act to eliminate the time limitation for corrections to wage and self-employment income records.
U.S. House of Representatives
2006-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4702 
IN THE HOUSE OF REPRESENTATIVES 
 
February 7, 2006 
Mr. Frank of Massachusetts introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend title II of the Social Security Act to eliminate the time limitation for corrections to wage and self-employment income records. 
 
 
1.Elimination of time limitation for corrections to wage and self-employment income records 
(a)In generalSection 205(c)(4) of the Social Security Act (42 U.S.C. 405(c)(4)) is amended to read as follows: 
 
(4)If it is brought to the Commissioner’s attention that any entry of wages or self-employment income in the Commissioner’s records is erroneous or that any item of wages or self-employment income has been omitted from such records, the Commissioner may correct such entry or include such omitted item in such records, as the case may be.. 
(b)Conforming amendmentsSection 205(c) of such Act (42 U.S.C. 405(c)) is amended— 
(1)in paragraph (1), by striking subparagraph (B) and redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively; and 
(2)by striking paragraphs (5) and (6) and redesignating paragraphs (7), (8), and (9) as paragraphs (5), (6), and (7), respectively. 
2.Effective dateThe amendments made by this Act shall apply with respect to errors or omissions occurring before, on, or after the date of the enactment of this Act.  
 
